Citation Nr: 1045370	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-03 007 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and August 2007 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

In the June 2006 rating determination, the RO denied service 
connection for ulcerative colitis and PTSD.  In the August 2007 
rating determination, the RO granted service connection for PTSD 
and assigned a 50 percent disability evaluation effective the 
date of receipt of the Veteran's initial request for service 
connection.  

The Veteran appeared at a hearing before a local hearing officer 
at the RO in April 2007 and before the undersigned Veterans Law 
Judge in July 2010.  Transcripts of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

As it relates to the claim of service connection for ulcerative 
colitis, the Board notes that the Veteran has reported 
experiencing bleeding from the rectum in service.  He noted 
having been treated for this at certain facilities/hospitals 
while in service.  The Board notes records have been requested 
from the identified facilities but have not been able to be 
located.  However, the Veteran has supplied a letter from an 
individual who claims to have served with the Veteran.  I. W., in 
an August 2006 letter, indicated that the Veteran was 
hospitalized in Vietnam for two weeks for stomach pain, a high 
fever, and passing blood.  The Veteran has also testified as to 
having been hospitalized for the same symptoms while he was in 
service.  

The Board also notes that the Veteran has also testified as to 
having sought treatment for colitis in 1971 following service.  
He also noted receiving treatment in 1972 and 1973.  
Unfortunately, while the Veteran has identified the physicians, 
he has also indicated that their records are no longer available 
as they are deceased.  The Board does note that private treatment 
records dating back to 1989, prior to the Veteran's request for 
service connection, indicate that the ulcerative colitis was 
definitively diagnosed as early as 1974.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  Based upon the 
testimony of the Veteran, the letter from I. W., and the private 
treatment records dating back to 1989 noting that the Veteran had 
been diagnosed as having ulcerative colitis as early as 1974, the 
Veteran should be afforded a VA examination to determine the 
etiology of any current ulcerative colitis and its relationship, 
if any, to his period of service.

As it relates to the claim for an increased evaluation for PTSD, 
the Board notes that at the time of his July 2010 hearing before 
the undersigned Acting Veterans Law Judge, the Veteran testified 
that the symptomatology associated with his service-connected 
PTSD had increased in severity since the June 2009 VA 
examination.  For instance, the Veteran stated that he stays away 
from people more than before.  VA is obliged to afford a veteran 
a contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Based upon the above, the Veteran should be afforded a 
VA examination to determine the current severity of his PTSD.  

The Board further notes that at the time of his July 2010 
hearing, the Veteran testified that he continued to receive 
treatment for his PTSD at the Palestine VAMC.  While the Veteran 
forwarded treatment records concerning his PTSD up to the time of 
his July 2010 hearing, he testified that he continued to receive 
treatment at the time of the hearing.  VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992).  If those documents predate a Board decision on appeal, 
are within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in contemplation of 
law, before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records 
of the Veteran from the Palestine VAMC from 
July 2010 to the present and associate them 
with the claims folder.  



2.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current ulcerative colitis or residuals 
therefrom.  All indicated tests and studies 
should be performed and all findings should 
be reported in detail.  The claims folder, 
along with a copy of this remand, should be 
made available to the examining physician 
for review and such review should be noted 
on the report.

Following examination, the examiner should 
offer an opinion on the following question:  
Is it at least as likely as not (50 percent 
probability or greater) that any current 
ulcerative colitis, or residuals therefrom, 
is related to the Veteran's period of 
active service?  The examiner should 
provide rationale for this opinion.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  All appropriate 
tests and studies should be performed, and 
all findings should be reported in detail.  
If there are other psychiatric disorders 
found in addition to PTSD the examiner 
should reconcile the diagnoses and specify 
which symptoms are associated with each of 
the disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder or 
another, it should be so indicated.  The 
claims file should be made available to the 
examiner.  

The examiner is requested to assign a 
numerical code under the Global Assessment 
of Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the Veteran's service-connected 
PTSD.  It is imperative that the examiner 
include an explanation of the GAF score 
provided.

The examiner should indicate whether the 
PTSD causes occupational and social 
impairment with reduced reliability and 
productivity with disturbances of 
motivation and mood and/or difficulty in 
establishing effective work and social 
relationships; occupational and social 
impairment with deficiencies in most areas, 
including work, school, family relations, 
judgment, thinking, or mood; or total 
occupational and social impairment.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale. 

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

